DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed January 21, 2022 and the Terminal Disclaimer filed February 1, 2022.

Claims 1-3, 9-10, 14-16, 23-24, 26, 32, 35-36, 43, and 45 are currently pending wherein claims 1-3, 9-10, 14-16, 23-24, 26, and 32 read on a UV-curable ink or coating composition, claims 35-36 and 43 read on a method for preparing a printed substrate using said composition, and claim 45 reads on a printed substrate prepared by said method.

Allowable Subject Matter
Claims 1-3, 9-10, 14-16, 23-24, 26, 32, 35-36, 43, and 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Illsley et al (WO 2019/032425), Woudenberg (US 2004/0132862), and Engel et al (US 2012/0287213).

Summary of claim 1:
A UV-curable ink or coating composition, comprising: 
a) one or more photopolymerizable monomers and/or oligomers; 
b) one or more cleavage type photoinitiators; and 
c) one or more acids; 

wherein the inorganic or organic acid is selected from the group consisting of a phosphoric acid, phosphoric acid derivatives, a sulphonic acid, sulphonic acid derivatives, and combinations thereof, 
wherein the composition comprises less than or equal to 5% (w/w) of monofunctional monomers, based on the total weight of the composition; 
wherein the one or more acids do not inhibit polymerization: and 
wherein: 
during UV-curing, the cleavage type photoinitiator produces one or more decomposition products; 
at least one decomposition product is an aldehyde or a ketone; and 
the amount of aldehyde or ketone decomposition products is reduced, compared to a similar composition containing cleavage type photoinitiator but no acid, by an amount according to the following equation: 

    PNG
    media_image1.png
    31
    266
    media_image1.png
    Greyscale

wherein X is the percent reduction of decomposition products; 
AD0 is the amount of decomposition products produced during UV-cure of the composition containing a cleavage type photoinitiator, but without the acid: and 
ADa is the amount of decomposition products produced during UV-cure of the composition containing a cleavage type photoinitiator and an acid.



Illsley teaches a UV curable ink and coating composition (abstract) that includes an acylophosphine oxide photoinitiator (as applicants cite in the specification and dependent claims as reading on a cleavage type photoinitiator) (abstract), an inorganic or organic acid (abstract), and one or more photopolymerizable monomers and/or oligomers (0011).  Illsley teaches the amount of aldehyde decomposition products from the photoinitiator to be determined in the following equation:

    PNG
    media_image2.png
    26
    243
    media_image2.png
    Greyscale

(0054) wherein

    PNG
    media_image3.png
    161
    438
    media_image3.png
    Greyscale

(0054).  However, applicant has shown that the present invention and Illsley are commonly owned, therefore, the 102(b)(2)(c) exception applies and Illsley no longer qualifies as prior art.

Woudenberg teaches a radiation curable ink composition (abstract) that includes a polymerizable monomer (0029) or oligomer (0035), a photoinitiator (0037) that includes alpha-cleavage type photoinitiators (0039), and an acid (hydroxy stearic acid) (0065 table 1).  However, Woudenberg does not teach or fairly suggest the claimed contains one of the specifically claimed acid compounds and/or the claimed photoacid generator and wherein the reduction in the aldehyde or ketone decomposition product satisfies the claimed equation.  Applicants have further shown that when the claimed acid and/or photoacid generator is added, the decomposition product of the photoinitiator is unexpectedly reduced.

Engel teaches a UV ink jet printing ink (abstract) that contains at least one difunctional (meth)acrylate monomer and at least one photoinitiator (abstract) wherein the photoinitiator includes benzyl ketals and alcylphosphine oxide (0164).  Engel further teaches the addition of an acid additive (0142).  However, Engel does not teach or fairly suggest the claimed UV-curable ink or coating composition wherein the composition contains one of the specifically claimed acid compounds and/or the claimed photoacid generator and wherein the reduction in the aldehyde or ketone decomposition product satisfies the claimed equation.  Applicants have further shown that when the claimed acid and/or photoacid generator is added, the decomposition product of the photoinitiator is unexpectedly reduced.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763